UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4648


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

LAWRENCE A. JORDAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:09-cr-00409-CMH-1)


Submitted:   April 29, 2011                   Decided:   May 3, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Aamra S. Ahmad,
Assistant Federal Public Defender, Patrick L. Bryant, Research
and Writing Attorney, Alexandria, Virginia, for Appellant.
Neil H. MacBride, United States Attorney, Thomas J. Krepp,
Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Lawrence A. Jordan appeals his conviction for being a

felon in possession of a firearm and ammunition, in violation of

18   U.S.C.     § 922(g)(1)         (2006).           On    appeal,       he    challenges     the

district       court’s       denial      of     his    motion       to    suppress      evidence

seized from his person and, pursuant to an inventory search, the

vehicle he was driving.                 He also challenges the district court’s

denial of his motion to substitute counsel.                                Finding no error,

we affirm.

               On     December      18,       2007,    Jordan        visited      the   Farrish

Automobile          dealership      in     Manassas          Park,       Virginia.         Jordan

completed a credit application for the purchase of a vehicle.

Jordan       presented       a   District       of    Columbia        identification          card

displaying his photo, name, and address.                            The dealership manager

noted       various    inconsistencies            between       the      credit     report    and

credit application and the photo identification provided.                                  Based

on the inconsistent information, the manager called the Manassas

Park    police       because       he    believed          Jordan    was       providing   false

information.          At the time the police arrived, Jordan was out on

a    test    drive     in    one    of    the    dealership’s            cars    with   one    the

dealership employees.              When Jordan returned from the test drive,

Officer      Sproule        ordered      him    to    exit     the       vehicle.       However,

Jordan avoided contact with the officer, and instead manipulated

the CD player, rearview mirror, and gear shifter.                                Jordan exited

                                                 2
the vehicle after being requested to do so four times and being

threatened with a taser.               Officer Sproule conducted a pat down

search and found a firearm in Jordan’s jacket pocket.                                 Pursuant

to an inventory search, the police searched the car Jordan drove

to the dealership and found ammunition.

               The district court denied Jordan’s motion to suppress

the    evidence,      finding       that   “[t]here      was    reasonable            suspicion

that    a    crime     had    been     committed.         It        was     justified,        the

detention and the pat-down search . . . .”                           Jordan argues that

the    district      court     erred    in    denying     the       motion       to   suppress

because the officer lacked probable cause to arrest him, and

even    if      he    had      a     reasonable     suspicion              to    conduct       an

investigatory stop, there was no indication that he was armed

and dangerous; therefore, a pat down search was illegal.                                      The

Government      responds       that    the     officer        had    probable         cause    to

arrest Jordan and merely conducted the search immediately before

arrest; that the officer had reasonable suspicion that criminal

activity was afoot; and that there was reason to believe that

Jordan was armed and dangerous.

               We    review    factual       findings    underlying             the   district

court’s denial of a motion to suppress for clear error and legal

conclusions de novo.               United States v. Blake, 571 F.3d 331, 338

(4th    Cir.    2009),       cert.    denied,     130    S.    Ct.     1104      (2010).        A

factual      finding     is    clearly       erroneous    if        this    court      “on    the

                                              3
entire evidence is left with the definite and firm conviction

that a mistake has been committed.”                       United States v. Harvey,

532   F.3d    326,   337    (4th    Cir.      2008)     (internal      quotation     marks

omitted).      When a motion to suppress has been denied by the

district court, this court construes the evidence in the light

most favorable to the government.                    United States v. Farrior, 535

F.3d 210, 217 (4th Cir. 2008).

              An officer may stop and briefly detain a person for

investigative purposes when there is reasonable suspicion based

on    articulable         facts     that         criminal      activity       is    afoot.

Illinois v.      Wardlow,         528     U.S.     119,      123-24     (2000);     United

States v. Sokolow, 490 U.S. 1, 7 (1989); Terry v. Ohio, 392 U.S.

1, 30 (1968).         Moreover, in connection with such a seizure or

stop, if presented with a reasonable belief that the person may

be    armed   and    presently      dangerous,         an    officer    may   conduct    a

protective frisk.          Adams v. Williams, 407 U.S. 143, 146 (1972);

United   States      v.    Black,       525   F.3d    359,    364     (4th   Cir.   2008);

United States v. Mayo, 361 F.3d 802, 806-07 (4th Cir. 2004).

              Whether there is reasonable suspicion to justify the

stop depends on the totality of the circumstances, including the

information known to the officer and any reasonable inferences

to be drawn at the time of the stop.                        Sokolow, 490 U.S. at 8;

Black, 525 F.3d at 364-65.                Reasonable suspicion may exist even

if “each individual factor ‘alone is susceptible of innocent

                                              4
explanation.’”      Black, 525 F.3d at 365 (quoting United States v.

Arvizu, 534 U.S. 266, 277 (2002)).            Evasive behavior and alarmed

reaction     further      support    reasonable        suspicion       of        criminal

activity.       United States v. Smith, 396 F.3d 579, 584 (4th Cir.

2005); United States v. Humphries, 372 F.3d 653, 657 (4th Cir.

2004); United States v. Lender, 985 F.2d 151, 154 (4th Cir.

1993).

            The district court did not clearly err in determining

that the officer had reasonable suspicion that criminal activity

was   afoot.       It   specifically     made      a   finding     of       reasonable

suspicion.         Based    on    the   inconsistencies          in        the    credit

application and photo identification provided and examining the

totality of the circumstances, it was reasonable for Officer

Sproule    to   believe    that     Jordan   was   attempting         to    engage    in

forgery or a stolen identification offense.                There was testimony

and argument regarding whether Sproule and the other officers

had reason to believe that Jordan was armed and dangerous, thus

permitting a pat down incident to the Terry stop.                                Although

Jordan was in the process of evaluating a vehicle that he was

unfamiliar with, this should not have impeded him from directing

his attention to the officer and responding to him.                          The car’s

radio was not audible, the passenger-side door was open, and the

employee had been escorted from the car.                  Officer Sproule was

standing directly outside the driver’s door and Jordan would not

                                        5
acknowledge       the     officers       until     Officer    Johnson      stated       that

Jordan would be tased if he did not exit the vehicle.                              We have

affirmed       district     court    determinations          that    an    officer       had

reason to believe that a defendant was armed and dangerous based

on the defendant’s evasive behavior.                       See Smith, 396 F.3d at

584;   Humphries,       372   F.3d       at    657;     Lender,    985    F.2d    at    154.

Reviewing      the   evidence       in    the      light   most     favorable      to    the

Government, we conclude there was no error in denying the motion

to suppress.

               Next, Jordan contends that the district court erred in

denying his request to substitute counsel.                    On the day trial was

scheduled to begin, Jordan made remarks to the district court

that caused it to order that Jordan undergo psychiatric testing

to determine his mental competency to stand trial.                               After the

evaluation was ordered, Jordan requested new counsel and stated

that he wished to file for “ineffective assistance of counsel,”

and stated that he and his counsel were not communicating.                               The

district court told Jordan that his attorneys were competent and

experienced and that he would need to talk with his attorneys.

The    court    then    denied      the       motion.      There    were    no     further

challenges to counsel in the remainder of the proceedings.

               While a criminal defendant has a right to counsel of

his own choosing, that right is “not absolute” but is limited so

as not to “deprive courts of the exercise of their inherent

                                               6
power     to    control     the    administration        of    justice.”            United

States v. Gallop, 838 F.2d 105, 108 (4th Cir. 1988).                               Thus, a

defendant’s       right     to    substitute        counsel    after        the    court’s

initial appointment is restricted, and he must show good cause

as   to   why    he     should    receive     substitute      counsel.            Id.     In

general,       good     cause     exists    when     denying        the     request      for

substitute counsel would deny the defendant a constitutionally

adequate defense.          United States v. Johnson, 114 F.3d 435, 443

(4th Cir. 1997) (“A total lack of communication [between counsel

and the defendant] is not required.                  Rather[,] an examination of

whether    the    extent     of    the   breakdown     prevents       the    ability      to

conduct an adequate defense is the necessary inquiry.”).

               This     court     reviews     for    abuse     of     discretion         the

district court’s ruling on a motion for substitution of counsel.

United States v. Reevey, 364 F.3d 151, 156 (4th Cir. 2004).

When considering the district court’s decision on a motion for

substitution, we consider three factors: “(1) the “timeliness of

[the motion]; (2) the adequacy of the court’s inquiry into [the

defendant’s]          complaint    about    counsel;     and    (3)       whether       [the

defendant       and    defense     counsel]     experienced     a     total       lack    of

communication preventing an adequate defense.”                      Id.

               Here, Jordan’s motion was not timely, as it was made

the day trial was scheduled to begin.                         With respect to the

second factor, the district court’s inquiry could have been more

                                            7
complete.          However, viewing the evidence in the record, there

was not an evident and significant breakdown in communication

between Jordan and his attorneys.                       There simply was no evidence

of     a    total       lack   of    communication          between      Jordan     and    his

attorneys         such    that      counsels’         ability    to     adequately    defend

Jordan      was     imperiled.            This    conclusion     is     bolstered     by   the

context       in       which   Jordan          made   the   request.        He    requested

substitute counsel after he made statements that led the court

to     order       a     mental     competency          examination.         On     balance,

therefore, we conclude that the three factors weighed against

granting the motion for substitute counsel and that the district

court did not abuse its discretion in denying Jordan’s motion.

               We therefore affirm the judgment.                         We dispense with

oral       argument      because         the    facts    and    legal    contentions       are

adequately         presented        in    the     materials     before     the    court    and

argument would not aid the decisional process.

                                                                                     AFFIRMED




                                                  8